DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
	Regarding claim 29.  A user equipment (UE) configured for wireless communications, comprising; 
means for performing (figure 13, paragraphs 0171-0177 defines circuitry, processor, software and memory to perform the flow chart of figure 11) …;
means for selecting (figure 13, paragraphs 0171-0177 defines circuitry, processor, software and memory to perform the flow chart of figure 11) …,
means for determining (figure 13, paragraphs 0171-0177 defines circuitry, processor, software and memory to perform the flow chart of figure 11) …; and
means for transmitting (figure 13, paragraphs 0171-0177 defines circuitry, processor, software and memory to perform the flow chart of figure 11) … .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,089,565. Although the claims at of the following reasons.
	Claims 1, 15-16, 29 and 30 of the instant application are anticipated by U.S. Patent No. 11,089,565.  For example, claims 1, 15-16, 29 and 30 of the instant application are broader versions therefore are an obvious variant.  Claims 1, 15-16, 29 and 30 of the instant application recite all the elements of claims 1, 15-16, 29, and 30 in U.S. Patent No. 11,089,565 with the exception of “each PRS resource is associated with a first beam transmitted by the reference network entity”.  Nonetheless, the removal of said limitation from claims 1, 15-16, 29 and 30 of the present application makes the claims a broader version of U.S. Patent No. 11,089,565.  Therefore, since the omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963), claims 1, 15-16, 29 and 30 of the instant application are not patentably distinct from claims 1, 15-16, 19, and 30 of U.S. Patent No. 11,089,565.
	Claims 2-14 of the instant application are covered by claims 2-14 of U.S. Patent No. 11,089,565.
Claims 16-28 of the instant application are covered by claims 16-28 of U.S. Patent No. 11,089,565.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

--- (2018/0054286) Tang teaches a program, UE and a method for wireless communication at a user equipment (UE), comprising: 
performing time of arrival (TO A) measurements for a plurality of positioning reference signal (PRS) resources in a PRS resource set received from a reference network entity, each PRS resource is associated with a first beam transmitted by the reference network entity (0045 – UE performs TOA measurements for a plurality of PRS resources received from a source eNB, as well as, other eNBs);
selecting a first subset of PRS resources from the plurality of PRS resources transmitted from the reference network entity to be used as reference PRS resources for a Reference Signal Time Difference (RSTD) calculation between the reference network entity and a target network entity, wherein the first subset of PRS resources comprises more than one PRS resource (0045 - the UE can measure all detectable PRSs, and eventual RSTD can be determined based on the PRS set(s) with the strongest PRS SINR and/or the shortest TOA);
Prior art of record fails to teach:  
determining report parameters associated with the first subset of PRS resources, the report parameters comprising at least one of a quality of a TOA measurement for each PRS resource in the first subset of PRS resources, a spread of TOA measurements for the first subset of PRS resources, a relative reference signal receive power (RSRP) for each PRS resource in the first subset of PRS resources, a spread of the RSRP of each PRS resource in the first subset of PRS resources, or a combination thereof; and
transmitting to a network entity an at least one identifier indication of associated with the first subset of PRS resources and the report parameters associated with the first subset of PRS resources.
---(2021/00063721) Cha et al teaches UE should measure the TOAs of all PRS resources transmitted from a specific BS and calculate an RSTD based on a PRS resource having a minimum TOA (00387).
---(2017/0339516) Edge et al teaches the RSTD measurements may be made between the reference cell and one or more of the neighbor cells (0081).
---(9,482,742) Fischer teaches UE may determine a set of TOA values for each cell, and select one TOA from this set for RSTD calculation wherein the selected TOA value may be indicative of a shorter distance between the source of the PRS and the UE than the other TOA values in the set (col. 20 line 55 – col. 21 line 3).
---(2021/0014644) Wu teaches after the measurement of TOA of all PRS transmissions, the UE may select a reference PRS resource or PRS resource set so that the RSTD results may be grouped together in order to save reporting overhead (0082-0083).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY W TAYLOR/Primary Examiner, Art Unit 2646